Citation Nr: 0319324	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-08 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1984 to 
November 1990 and from February 1991 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1998 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) 


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Temporary or intermittent flare-
ups of a preexisting disability during service are not 
sufficient to be considered aggravation unless the underlying 
condition (as contrasted to symptoms) has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the veteran entered upon active duty in 
December 1984 and became 18 years of age in January 1985.  At 
a VA psychiatric examination in February 1988, she stated 
that she suffered physical, emotional, and sexual abuse as a 
child and that she became depressed during her senior year of 
high school.  At a personal hearing in November 1999, she 
testified that, while she was in high school, she attempted 
suicide by taking pills.

The veteran's service medical records disclose that, in 
December 1988, she was seen after taking a large amount of 
Motrin.  She was pregnant and separated from her husband, and 
she stated that she was depressed and could not afford 
another child.  She said that she thought that she might 
induce a miscarriage.  She denied having made a true suicide 
attempt.  The assessment was overdose on Motrin.

In June 1989, while she was an inpatient at a service 
department hospital for evaluation of a complaint of pelvic 
pain, the veteran was transferred to a psychiatric ward for 
treatment.  A psychiatrist noted that the veteran had a 
chaotic history of physical and sexual abuse, runaways, 
multiple pregnancies, marital difficulties, shoplifting, 
heavy alcohol use, a positive family history for depression, 
decreased job performance, sleep and appetite difficulties, 
and decreased energy and concentration.  On mental status 
examination, she had a labile affect and was tearful; her 
mood was down.  There were no psychotic or organic signs.  
The impressions were adjustment disorder with depressed mood, 
rule out major depression, and rule out somatoform disorder.  
At hospital discharge in July 1989, the pertinent diagnoses 
were: on Axis I, adjustment disorder with depressed mood, 
sub-chronic, moderate, manifested by depression, increased 
alcohol abuse at times, and somatization; and, on Axis II, 
mixed personality disorder with borderline, histrionic, and 
impulsive features.

In a report of medical history for service separation in 
October 1990, it was noted that the veteran had been treated 
for depression while on active duty.  At an examination for 
separation in October 1990, the veteran was evaluated as 
psychiatrically normal.

As noted above, the veteran was separated from her first 
period of active service in November 1990 and from her second 
period of active service in March 1991.  In September 1995, 
she was seen at a public community mental health clinic for 
an evaluation which had been required by a juvenile services 
department.  The veteran related her developmental, family, 
substance abuse, legal, and psychiatric history.  She stated 
that she needed someone to talk to in May 1994 but did not 
follow through with treatment.  She was not taking any 
psychoactive medication.  She had been arrested in June 1995 
for physical abuse of her 9 year old son.  The diagnostic 
impression on Axis I was "There seems to be no clear-cut 
Axis I diagnosis at this point.  We need, however, to rule 
out Bipolar Disorder and rule out Depressive Disorder not 
otherwise specified.  She probably did have some Adjustment 
Disorder at the time that the episode occurred in June but 
seems to have recovered from this now."  Subsequently, in 
March 1996, at the public mental health clinic, the diagnosis 
on Axis I was parent/child relational problem.  In January 
1997, the diagnoses on Axis I were bipolar disorder and rule 
out adult attention deficit disorder.

In February 1998, at a VA outpatient clinic, the veteran gave 
a history of mood swings.  It was noted that the veteran 
meant that "she has periods during which she feels 
energetic, is hypersocial, gets on people's nerves, spends a 
lot of money, becomes very spiritual, does too many things, 
is super super friendly, followed by feelings of depression, 
during which she feels very tired, does not want to do 
anything, has no motivation or energy and wants to be left 
alone."  The diagnostic impression was bipolar disorder, 
mixed.

At a VA psychiatric examination in February 1998, the 
diagnosis on Axis I was bipolar I disorder, most recent 
episode depressed.

In September 1998, August 1999, and September 1999, the 
veteran was admitted to a VA Medical Center for psychiatric 
treatment.  The Axis I diagnosis for each admission was 
bipolar disorder.

The veteran, through her representative, contends that she 
had the onset of a major acquired mental disorder while she 
was on active duty.  In the alternative, she contends that 
she had an acquired psychiatric disorder which pre-existed 
her active service and was aggravated during such service.    

The Board notes that, on November 9, 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.   See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  

Regulations have been promulgated by VA implementing the 
VCAA.  One such regulation, 38 C.F.R. § 3.159 (2002), relates 
to providing medical examinations or obtaining medical 
opinions.  38 C.F.R. § 3.159(c)(4) provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii) Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, or 
other possible association with military service. 

In the instant case, the Board finds that the requirements of 
38 C.F.R. § 3.159 (2002) for an examination and opinion have 
been met, and this case will be remanded for that purpose.

Under the circumstances, this case is REMANDED for the 
following:

Arrangements should be made for the veteran to undergo 
a psychiatric examination.  It is imperative that the 
examiner review the pertinent medical records in the 
claims file, including service medical records and 
post-service medical records and a copy of this REMAND.  
The examiner should respond to the following questions:
(1)	When was the likely time of onset of veteran's 
currently diagnosed bipolar disorder? 
(2)	If your answer to the first question is that the 
veteran's currently diagnosed bipolar disorder likely 
had its onset before her entrance upon active duty in 
December 1984, is it more likely, less likely, or at 
least as likely as not (a 50 percent or more 
likelihood) that the underlying condition of bipolar 
disorder (as contrasted to symptoms) increased in 
severity beyond normal progression during her active 
service from December 1984 to November 1990 and from 
February 1991 to March 1991?
(3)	If your answer to the first question is that the 
veteran's currently diagnosed bipolar disorder likely 
had its onset at some time after the veteran's entrance 
upon active duty in December 1984, is it more likely, 
less likely, or at least as likely as not (a 50 percent 
or more likelihood) that her bipolar disorder is 
directly related to an incident of her active service 
from December 1984 to November 1990 and from February 
1991 to March 1991?

A rationale should be provided for the opinions 
expressed.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the 



matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




